Citation Nr: 1436944	
Decision Date: 08/18/14    Archive Date: 08/27/14

DOCKET NO.  03-12 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating due to individual unemployability based on a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Esq.


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1976 to April 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 1999 rating decision by the St. Petersburg, Florida Department of Veterans Affairs Regional Office (RO).  In June 2005, the Veteran appeared and provided testimony at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the Veteran's claims file.  

The Board has not only reviewed the Veteran's "VBMS" file but also the Veteran's file on the "Virtual VA" system to insure a complete review of the evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the May 2014 remand, the Board instructed the RO to send the Veteran notice as to how to substantiate a claim for a TDIU and, after providing him an opportunity to respond, to adjudicate the claim, issuing a supplemental statement of the case if the claim was denied.  The Board notes that the requisite notice was sent and the record indicates that the Veteran and his representative have submitted responsive documentation.  However, there is no indication that this claim was adjudicated before the matter was returned to the Board for appellate consideration.  As such, the Board finds that further remand is necessary in order to allow the AOJ to conduct the initial development and adjudication on this issue.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

The RO or AMC should adjudicate the claim of entitlement to a TDIU based on the Veteran's service-connected back disability.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



